Citation Nr: 1819572	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as a result of exposure to asbestos.

2.  Entitlement to service connection for a cardiac disorder, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on inactive duty training (INACDUTRA) from November 1988 to April 1989, with additional Reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  

In July 2016, the Board granted service connection posttraumatic stress disorder (PTSD) and tinnitus.  The Board also remanded the respiratory disorder and cardiac disorder claims for additional development, along with a claim for a total disability based on individual unemployability (TDIU).

While the case was in remand status, in a November 2016 rating decision, the RO granted a TDIU.  Thus, that issue is no longer on appeal.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When last on appeal, the Board remanded both claims to afford the Veteran VA examinations of her conditions and to obtain medical nexus opinions, which was accomplished in November 2016.  After the issuance of the supplemental statement of the case (SSOC), the Veteran submitted new medical evidence which is relevant to the claims.  The Board finds that this evidence should be addressed in new medical opinions as the information was not considered previously.  Further, given the medical opinions obtained, the Board believes that the new medical evidence will be able to better direct an examiner in conduct of the appropriate examinations.  The Board explains further below.

Respiratory Disorder

The Veteran has claimed that her respiratory disorder is due to exposure to fumes while serving in the motor pool and from exposure to asbestos.  On remand, VA found that the Veteran's military occupational specialty (MOS) was disbursing clerk which carried a minimal probability of exposure to asbestos.  Further, the November 2016 examiner noted an absence of asbestos damage in the Veteran's lungs.  On these findings, without more specific contentions by the Veteran regarding exposure, the Board would find that there is a lack of in-service exposure to asbestos.  However, the Veteran is competent to report her exposure to fumes.

At the November 2016 examination, a diagnosis of asthma was noted.  The Veteran has a history of treatment for shortness of breath and other pulmonary issues.  

The examiner opined that the Veteran's asthma was not related to any period of ACDUTRA or INACDUTRA.  A lack of contemporaneous medical treatment was noted, as well as the formal diagnosis of asthma around 2013.  The examiner also noted treatment in February 2011 by a private physician, Dr. Martin for shortness of breath and chest pain.  In July 2011, pulmonary function testing revealed mild-to-moderate airflow obstruction.  The examiner then stated that she was not convinced the Veteran has a diagnosis of asthma as she only self-reported asthma to doctors.

The Veteran does have a history of shortness of breath and mild-to-moderate airflow obstruction and these signs and symptoms of a respiratory disorder have been present during or shortly before, the claims period.  Additionally, private treatment records reveal that on October 2016 past diagnosis included asthma and chronic bronchitis.

In light of this evidence, the Board finds that a new VA examination by an expert in pulmonology should be afforded to the Veteran that looks to identify whether the Veteran has a current respiratory disorder and whether it is related to ACDUTRA or INACDUTRA.

Cardiac Disorder

In the prior remand, the Board noted the Veteran has a current cardiac disorder.  The November 2016 examiner stated that none was present.  Additional evidence associated with the file continues to show possible heart symptoms.  An October 2016 private treatment record noted that the Veteran awoke with facial weakness and numbness of her left fourth and fifth finger which she thought would subside.  The numbness persisted and she started seeing black spots in her eye and a headache onset.  She was noted to be slow to respond to family members.  Imaging revealed lack of intracerebral abnormality.  History of transient ischemic attack was noted, and a cardotid duplex ultrasound examination revealed mild carotid plaque formation bilaterally, but no evidence of hemodynamically significant carotid artery stenosis was found.

The Board would ask that the appropriate examination be conducted by a cardiologist to address the issues raised in these medical records related to the current claims and for the examiner to consider these records in confirming any diagnosis and forming a nexus opinion as to whether any diagnosed condition was caused or aggravated by the Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a pulmonologist to address her claim of service connection for a respiratory disorder.

The examiner should first identify whether the Veteran has a current respiratory disorder.  The examiner should consider the diagnoses of asthma and chronic bronchitis found in newly-submitted private treatment records as well as symptoms such as shortness of breath and pulmonary function testing showing mild-to-moderate airflow obstruction.

For each identified respiratory disorder, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during or is otherwise related to the Veteran's ACDUTRA or INACDUTRA service.  The examiner is to address the Veteran's contentions that her respiratory condition is related to exposure to exhaust fumes, though, in the absence of additional evidence being presented, the Veteran's claim of asbestos exposure has been adequately resolved.

The examination report must include a complete rationale for all opinions expressed.

2.  Schedule the Veteran for the appropriate examination by a cardiologist to address her claim of service connection of what has heretofore been described as a cardiac disorder.

The examiner should first identify whether the Veteran has a current respiratory disorder, or other disorder represented by the symptoms she attests to in conjunction with the claim.  The examiner should consider the October 2016 private treatment records documenting treatment after the Veteran awoke with facial weakness and persistent numbness in fingers on her left hand which note a history of ischemic attack and finding that the Veteran had mild carotid plaque formation bilaterally.

For each identified cardiac disorder, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during or is otherwise related to the Veteran's ACDUTRA or INACDUTRA service.  The examiner is to address the Veteran's contentions that her cardiac condition is related to exposure to exhaust fumes, though, in the absence of additional evidence being presented, the Veteran's claim of asbestos exposure has been adequately resolved.

Also, for each identified cardiac disorder, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability was caused or aggravated beyond natural progression by the Veteran's service-connected PTSD.

The examination report must include a complete rationale for all opinions expressed

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

